Per Curiam.
A notice of intention to hold a lien for materials furnished, would appear to be sufficient, when it states the amount, to whom,-by whom, and for what due, and the premises upon which the lien is contemplated.
"Where materials were furnished to an unmarried man, and proceedings are instituted after his death without issue, in the absence of any grant of administration, his heirs were prop*177erly made defendants. The judgment is reversed, with costs, and cause remanded.
Andrew H. Evans and John H. Gould, for appellants.
L. Chamberlain, for appellees.